Citation Nr: 0104459	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  96-10 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, degenerative disc disease, and chronic strain of the 
upper back.

2.  Entitlement to service connection for chronic lumbosacral 
strain.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active service from June 1951 to September 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) St. Louis Regional Office (RO) which 
denied service connection for degenerative joint disease, 
degenerative disc disease, and chronic strain of the upper 
back and chronic lumbosacral strain.  In August 1997, the 
Board remanded this matter for additional development of the 
evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A chronic upper or low back disorder was not present in 
service or manifested for many years thereafter, and no 
current upper or low back disorder is shown to be related to 
service or any incident therein.


CONCLUSION OF LAW

Degenerative joint disease, degenerative disc disease, and 
chronic strain of the upper back, and chronic lumbosacral 
strain were not incurred in or aggravated by active service, 
and degenerative joint disease and degenerative disc disease 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

At the veteran's June 1951 service enlistment medical 
examination, his spine was normal on clinical evaluation.  

In-service medical records show that on August 15, 1952, the 
veteran sought treatment after he reportedly fell and 
"wrenched" his back.  He was taken to the hospital for 
physical and X-ray examination.  On admission, he complained 
of severe backache and pain over the area of the 5th thoracic 
vertebra.  He also reported a past history of two back 
injuries in 1946 and 1948, reportedly incurred while 
tumbling.  X-ray examination showed no acute traumatic 
osseous pathology, but there were some changes in the region 
of T4-5 which were attributed to an old, pre-service injury.  
It was also noted that there was unusual straightening of the 
normal thoracic curve.  The diagnosis was myositis due to 
strain involving the paraspinal muscles bordering the 3rd, 
4th, and 5th lumbar vertebrae.  The veteran was discharged to 
duty on August 20, 1952.  At the time of his discharge, it 
was noted that his condition was greatly improved.  

Five days later, the veteran sought outpatient treatment at 
the infirmary, complaining of a backache.  He was given a 
light duty slip.  Subsequent outpatient treatment records 
dated from September 3 to September 5, 1952, show that he 
again complained of back pain.  On September 9, 1952, the 
veteran was hospitalized in connection with his complaints of 
back pain.  Here, it is noted that the RO attempted to obtain 
records from this period of hospitalization, but was advised 
by the service department that no records were available.  
The clinical record cover sheet, however, is of record and 
shows that the veteran was discharged to duty from this 
period of hospitalization on September 17, 1952, with a 
diagnosis of strain, erector spinae muscles of D4 to D7, 
noted to be due to trauma on August 15, 1952.  

Subsequent service medical records show that in March 1953, 
the veteran sought treatment for dorsal tenderness.  The 
assessment was muscle injury.  An X-ray showed a small, 
incomplete fracture through the head of the 7th rib on the 
left.  The examiner indicated that no treatment was 
necessary, but for light duty.  On follow-up examination 
later that month, the veteran denied pain and range of motion 
was full.

In June 1954, the veteran reported periodic pain between his 
scapulae for the past two to three years since a fall.  X-ray 
examination of the thoracic spine showed no abnormality.  The 
examiner noted that the veteran had previously complained of 
a multitude of symptoms, including a backache, but that no 
deformity had been found on X-ray examination.  He suggested 
that the veteran return to full duty.  

In September 1954, the veteran again complained of backache.  
Physical examination was normal and the diagnosis was passive 
aggressive personality.  Later that month, the veteran again 
reported that he had a backache.  The examiner felt that the 
veteran was trying to avoid a potential court martial by 
medical means.  

At his June 1955 service discharge medical examination, the 
veteran's spine was normal on clinical evaluation.  A history 
of back pain in 1953 was noted.  At a subsequent medical 
examination conducted in July 1955, no abnormalities of the 
veteran's back were found.  

In June 1961, the veteran filed a claim of service connection 
for a psychiatric disorder.  His application is silent for 
notations of a thoracic or lumbosacral spine disability.  By 
April 1961 rating decision, the RO denied service connection 
for a psychiatric disability, but granted service connection 
for residuals of a fracture of the left 7th rib.  

In August 1992, the veteran submitted a claim of service 
connection for residuals of a back injury.  A review of the 
post-service medical evidence assembled in support of his 
claim shows that in December 1972, the veteran had a VA X-ray 
of the dorsal spine which was interpreted as showing 
scoliosis, loss of the natural curvature of the dorsal spine, 
and mild degenerative changes from D2 to D6.  A VA treatment 
record dated in January 1973 shows that he complained of neck 
stiffness, with radiation and pain in his upper back from T2 
to T6.

VA outpatient treatment records dated in May 1988 show that 
the veteran complained of chronic low back pain for 3 years.  
It was noted that there was no inciting trauma, but there was 
a history of a gunshot wound to the left buttock in 1966, 
with sciatic nerve injury, numbness and atrophy.  He also 
complained of bilateral neck pain.  An X-ray examination 
report reflects that the veteran had disc narrowing of C6-C7, 
mild osteophyte formation of the thoracic spine, and mild 
osteophyte formation of the lumbar spine.  There was also 
evidence of a bullet in the soft tissue.

VA outpatient treatment records dated from November 1988 to 
April 1989 disclose that the veteran complained of neck and 
low back pain.  The assessment was mechanical low back pain.  
VA treatment notes dated in June 1990 and April 1991 show 
that the veteran again complained of low back pain.  
Assessments of degenerative disc disease, degenerative joint 
disease, and lumbosacral sprain were made.  VA treatment 
notes dated from July 1992 to September 1992 reflect that the 
veteran had chronic low back pain with straightening of the 
thoracic spine.  Subsequent treatment records show continued 
complaints of back pain.

In June 1993, the veteran submitted a Report of Accidental 
Injury indicating that he had been shot in the abdomen in 
April 1966.  He stated that the bullet lodged in a nerve 
center of the left pelvic bone and stuck out to the left of 
the spine.

The veteran was afforded VA medical examinations in June 
1993, at which he claimed that he had sustained an upper back 
injury with compression fractures in a fall in 1952, and that 
he had been hospitalized for two months following this 
injury.  The veteran also told the examiner that he had 
injured his lumbar spine in an industrial accident in 1956, 
necessitating a three month period of hospitalization.  
Finally, the veteran reported that he had sustained a gunshot 
wound to the pelvis in April 1966, and that he been 
hospitalized for two months thereafter.  The diagnoses 
included chronic thoracic spine strain, degenerative joint 
disease and scoliosis of the thoracic spine, and chronic 
lumbosacral strain.  X-ray examination showed minimal C-
scoliosis involving the mid thoracic vertebra, some spurring 
of the lower thoracic vertebra, otherwise normal thoracic 
spine, and a normal lumbosacral spine.

In a September 1994 statement, the veteran claimed that he 
had injured his upper and lower back in service and 
"continued to suffer from these conditions continuously and 
sought medical assistance many times over the years from the 
VA and private medical sources."  In a September 1994 
letter, the RO asked the veteran to identify the sources of 
his claimed medical treatment, but the veteran failed to 
respond.  

By March 1995 rating decision, the RO denied service 
connection for an upper back disability and a lower back 
disability.  The veteran appealed the RO's determination.  In 
support of his appeal, he submitted several lengthy 
statements elaborating on the circumstances of his in-service 
back injury.  Specifically, he stated that in August 1952, he 
had been walking to the latrine when he tripped over a 
"small boulder."  He stated that he "landed on his out-
stretched arms which collapsed down and I landed on my 
chest."  He explained that the "momentum flipped me over my 
head and neck, while bending my back inward."  He claimed 
that he then landed on a pile of rocks which caused him to 
sustain damage to his low back.  He explained that the reason 
a low back disability was not noted in his service medical 
records was because none of his treating physicians noticed 
the damage to his low back as he had been strapped into a bed 
for the entire period of his hospitalization.  It is also 
noted that the veteran claimed that his service medical 
records were incorrect and that they should reflect that he 
was hospitalized continuously from August 15 to September 17, 
1952.  He argued that the length of this period of 
hospitalization alone "should indicate the seriousness of" 
his back injury."  Finally, the veteran claimed that the 
reason he had received no treatment for his back between 1955 
and 1972 was because he didn't think he was eligible for VA 
treatment, as he had not been injured in combat.

Thereafter, the RO obtained private treatment records dated 
from March 1996 to April 1997 showing continued complaints of 
back pain.  

In February 1998, the veteran underwent VA medical 
examination at which he reported that in August of 1952, he 
injured his upper and lower back.  The examiner noted that 
the veteran did not tell him how his claimed injuries 
occurred, despite being asked.  Rather, he noted that the 
veteran claimed that "the service is trying to cover up the 
whole deal."  The veteran indicated that he used to be in 
construction but had to retire because of pain.  The 
impression was most likely degenerative joint disease of the 
lumbar and thoracic spine with probable lumbar radiculopathy.

Thereafter, the RO provided the examiner with the veteran's 
claims folder for the purposes of obtaining an opinion as to 
the etiology of the veteran's current lumbar and thoracic 
spine disabilities.  In a January 1999 opinion, the examiner 
noted that there was some evidence of a pre-service back 
injury, an in-service back strain associated with acute 
myositis, as well as a post-service pelvic fracture, and 
gunshot wound.  He stated that, in his opinion, the veteran 
had injuries prior to service which were exacerbated therein.  
It was his opinion that the in-service injuries were the 
origin of "some of his current disability."  

In a subsequent August 1999 medical opinion, a VA orthopedist 
indicated that after reviewing the veteran's service medical 
records, he had concluded that the veteran's sustained a 
relatively minor injury to his back in service which had 
responded to conservative treatment.  In that regard, the 
examiner noted that the veteran's June 1955 separation 
examination and a subsequent July 1955 medical examination 
found no abnormalities of the veteran's spine.  It was noted 
that the 1972 X-ray findings of scoliosis and degenerative 
changes were probably a reflection of time, as much as 
anything else.  He stated that although one could develop 
scoliosis following a severe fracture of the vertebra, it was 
not from a soft tissue injury alone, such as the one 
sustained by the veteran in service.  In conclusion, the 
examiner indicated that it was his opinion, after reviewing 
the claims folder, that the veteran sustained only a soft 
tissue strain in service and thereafter made a satisfactory 
recovery.  He stated that "[a]ny back problems that he has 
now are totally unrelated to the incident of August 15, 
1952."  

The record shows that the RO attempted to schedule the 
veteran for another VA medical examination in July 2000, but 
he refused to report, stating that he felt that the "tax 
money and time would be better spent on a veteran the VA 
system considers service-connected."

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).  

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including arthritis) become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000), (to be codified at 38 U.S.C.A. § 
5107(b)); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990) (providing that a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).  


III.  Analysis

As an initial matter, the Board concludes that although the 
veteran's claims were decided by the RO before enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand for additional 
action by the RO is not warranted as VA has already met its 
obligations to the veteran under that statute.  

Consistent with the duty to assist the veteran, the Board 
remanded this matter in August 1997 for additional 
development of the evidence, to include affording the veteran 
the opportunity to submit additional medical evidence and 
obtaining a medical opinion regarding the etiology of the 
claimed back disabilities.  A review of the record indicates 
that the RO has completed, to the extent possible, the 
development requested by the Board in its remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

The veteran was afforded VA examination in February 1998, and 
RO subsequently obtained additional VA medical opinions in 
January and August 1999.  In addition, the RO attempted to 
schedule a VA medical examination in July 2000 for the 
purpose of obtaining additional medical evidence.  However, 
the veteran refused to report.  See 38 C.F.R. § 3.655 (2000) 
(When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist 
is not a one way street; the veteran also has an obligation 
to assist in the adjudication of his claim); Olson v. 
Principi, 3 Vet. App. 480 (1992) (a claimant must be prepared 
to meet his obligations by cooperating with VA's efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting the claim).  
Consequently, the Board will adjudicate the veteran's claims 
based on the evidence of record.

It is also noted that the RO has duly requested all VA and 
private medical records specifically identified by the 
veteran.  Shortly after submitting his claims, the veteran 
alleged that he had suffered from back disabilities 
continuously since service and had "sought medical 
assistance many times over the years from the VA and private 
medical sources" for such disabilities.  However, despite 
being given the opportunity to do so, the veteran failed to 
identify or submit any medical records dated prior to 1972.  
More recently, the veteran has modified his previous claim 
and conceded that he was not, in fact, treated for his 
claimed back disabilities between 1955 and 1972.  

The record also shows that the RO has obtained all of the 
veteran's available service medical records.  It is noted 
that records from the veteran's period of hospitalization 
from September 9 to 17, 1952 are not of record.  In Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), the Federal Circuit 
held that a grave procedural error involving the duty to 
assist could vitiate the finality of the adjudication of a 
claim of service connection.  The U.S. Court of Appeals for 
Veterans Claims (the Court) has held that the analysis in 
Hayre rested on three factors.  First, that the assistance 
sought was specifically requested.  Second, a failure to 
notify the claimant that the requested assistance, in that 
case the obtaining of certain service medical records, had 
not been successful.  Third, that service medical records are 
of special importance in a claim for service connection.  
Simmons v. West, 13 Vet. App. 501, 506-07 (2000).

In this case, the veteran has been notified that records of 
this period of hospitalization are not available.  Moreover, 
as the record contains a clinical record cover sheet 
pertaining to this period of hospitalization, the Board finds 
that the hospitalization records themselves are not "of 
special importance" in that they would be essentially 
cumulative of information contained in the clinical record 
cover sheet.  Simmons, 13 Vet. App. at 506-07.

The Board further notes that the veteran has been informed on 
numerous occasions via letters and Statements of the Case, of 
the nature of the evidence needed to substantiate his claims.  
In view of the foregoing, the Board finds that VA has fully 
satisfied its duty to the veteran under the VCAA.  

In sum, that the veteran was adequately informed of the 
evidence necessary to support his claim, all relevant records 
identified were obtained, and sufficient medical evidence for 
a determination of the issues on appeal has been obtained.  
Moreover, there is no indication that probative records exist 
which have not already been obtained.  As the RO fulfilled 
the duty to assist, and because the change in law has no 
material effect on adjudication of these claims, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard v Brown, 4 Vet. App. 384 
(1993). 

Turning to the merits of his claims, the Board notes that the 
veteran contends that he currently has disabilities of the 
thoracic and lumbosacral spine as a result of an injury he 
sustained in an August 1952 fall.  He claims that he has 
experienced back pain since that time.

As set forth above, his service medical records confirm that 
he was seen in August 1952 after he tripped and wrenched his 
back.  An X-ray examination showed no acute pathology, but 
there were some changes in the region of T4-5 and some 
straightening of the normal thoracic curve.  He was diagnosed 
with myositis due to strain, treated conservatively, and his 
condition was noted to greatly improve with treatment.  

Subsequent service medical records show that the veteran 
continued to complain of back pain.  However, repeated 
examination, including subsequent X-ray examination, failed 
to identify any pathology of the back.  Rather, the veteran's 
complaints were attributed to a personality disorder.  It was 
also suggested that he was trying to avoid a potential court 
martial by medical means.  At his June 1955 service 
separation medical examination, the veteran's spine normal on 
clinical evaluation.  A July 1955 medical examination also 
revealed a normal back.  

Likewise, the post-service medical evidence of record is 
negative for objective indications of an upper or lower back 
disability for many years after service separation.  After 
the veteran was discharged from service in 1955, he filed a 
claim of service connection for an unrelated disorder in 
February 1961.  His application is conspicuously silent for 
any mention of a thoracic or lumbosacral spine disability.  

In fact, the first objective evidence of record of any back 
disorder is not until December 1972, more than seventeen 
years after his separation from service, when a VA X-ray of 
the dorsal spine was interpreted as showing scoliosis, loss 
of the natural curvature of the dorsal spine, and mild 
degenerative changes from D2 to D6.  Records show that the 
veteran again complained of pain in the upper back in January 
1973.  At that time, however, he did not complain of low back 
pain, nor did he attribute his upper back pain to service, 
report a history of injury, or indicate that his upper back 
pain had been a longstanding problem.

The first objective evidence of a low back disability is not 
until May 1988, more than three decades after service 
separation, when the veteran sought VA outpatient treatment 
for low back pain.  It is significant to note that at that 
time, the veteran advised the examiner that his back pain had 
only been present for 3 years.  He also indicated that there 
had been no inciting trauma to the low back.  An X-ray 
examination report reflects mild osteophyte formation of the 
thoracic and lumbar segments of the spine.

Based on the evidence set forth above, clearly it cannot be 
concluded that the veteran's in-service back strain was 
chronic in nature.  As the Court has held, while the concept 
of continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  The record in this case discloses a span of 
approximately seventeen years without any clinical evidence 
to support the veteran's current claim, made in the context 
of a claim for VA benefits, of a continuity of upper back 
symptoms.  Likewise, there is no objective evidence to 
support the veteran's claim of continuous low back symptoms 
since service.  In fact, the evidence set forth above flatly 
contradicts the his assertions in that regard.  Simply, the 
record conspicuously lacks any recorded history of continuity 
of upper or lower back symptoms.

In view of the foregoing, the Board finds that the 
contemporaneous records are entitled to far more probative 
weight than the recollections of the veteran of events which 
occurred decades previously.  The negative clinical and 
documentary evidence after service is clearly more probative 
than the remote assertions of the veteran.  To summarize, the 
fact that the contemporaneous records do not provide 
subjective or objective evidence that supports the recent 
contention that the veteran experienced continuous back 
symptomatology since the in-service injury is highly 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991); see also Savage, 
supra.  

Likewise, the Board has considered the veteran's assertions 
to the effect that his service medical records are 
inaccurate.  Specifically, he claims that the record should 
reflect that he was hospitalized continuously from August 15 
to September 17, 1952 for treatment following his back 
injury.  He argues that the length of this period of 
hospitalization alone "should indicate the seriousness of" 
his back injury.  Again, the Board assigns the veteran's 
assertions little probative weight relative to the 
documentary evidence of record.  

Although the record shows that the in-service back strain was 
not chronic in nature, as set forth above, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).

The evidence of record which supports the veteran's claim of 
a causal relationship between his current upper and lower 
back disabilities and the in-service injury consists of his 
own opinion and, to some extent, a January 1999 VA medical 
opinion.  With respect to the veteran's opinion regarding the 
etiology of his back disabilities, the Board assigns it 
little probative weight as there is no indication of record 
to indicate that he has any specialized education, training, 
or experience on which to base his medical conclusions.  Cf. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Moreover, the Board notes that the veteran is an interested 
party in this matter, adding further doubt to the probative 
value of his opinion.  See Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995) (holding that credibility can be impeached 
generally by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character).

In the January 1999 VA medical opinion, a VA examiner opined 
that the veteran's in-service injuries were the origin of 
"some of his current disability."  However, because the 
examiner failed to provide a rationale for his conclusions, 
the RO solicited another medical opinion.  In that subsequent 
August 1999 medical opinion, a VA orthopedist indicated that 
after reviewing the veteran's service medical records, he had 
concluded that the veteran had sustained a relatively minor 
injury to his back in service which had responded to 
conservative treatment.  He explained that his opinion in 
this regard was based on the fact that subsequent physical 
examinations, including the veteran's June 1955 separation 
examination and a subsequent July 1955 medical examination, 
found no abnormalities of the veteran's spine.  The Board 
also notes that this opinion is consistent with the objective 
evidence of record which fails to document treatment for an 
upper or lower back disability for many years after service.

The VA examiner further concluded that the subsequent X-ray 
findings of scoliosis and degenerative changes were a 
reflection of time, rather than a residual of the in-service 
injury.  The examiner explained that although one could 
develop scoliosis following a severe fracture of the 
vertebra, scoliosis did not develop from a soft tissue injury 
alone, such as the one sustained by the veteran in service.  
In conclusion, the examiner indicated that it was his 
opinion, after reviewing the claims folder, that the veteran 
sustained only a soft tissue strain in service and thereafter 
made a satisfactory recovery.  He stated that "[a]ny back 
problems that he has now are totally unrelated to the 
incident of August 15, 1952."  

After carefully reviewing the evidence, the Board assigns 
more probative weight to the August 1999 medical opinion than 
to the January 1999 medical opinion.  The former was 
apparently rendered by a specialist in orthopedic medicine.  
Moreover, the examiner provided a thorough rationale for his 
opinion and the report he provided reflects a broad review of 
the claims folder.  The Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators. . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993). 

For the reasons set forth above, the Board finds that the 
opinion that is against the veteran's claim, namely the 
August 1999 VA medical opinion, is entitled to the greater 
probative value.  Accordingly, as the preponderance of the 
evidence is against the claim that the veteran's current 
upper and lower back disabilities were incurred in or 
aggravated by service, service connection must be denied.  
The benefit of the doubt doctrine is not for application 
where the clear weight of the evidence is against the claim.  
Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for degenerative joint disease, 
degenerative disc disease, and chronic strain of the upper 
back, and chronic lumbosacral strain, is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

